DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shin( US 20190005879) in view of Chong et al (US 20150169006) and Ali et al (US 20210066641).


Regarding claims 1 and 13,  Shin ( US 20190005879) teaches an electronic device comprising ([0038] Referring to FIG. 1, a display device 100): a foldable housing comprising ([0040], a substrate of a display device 100 a predetermined elasticity to be bent by an external force, wherein the substrate may be formed of polymer plastic having a bending property such as polyimide (PI)), and configured to be foldable with the first housing ([0046], the display device 100 may be bent or bendable at a plurality of locations); a display comprising a bent area (111) in a state in which the first housing (100, 110)and the second housing (100, 110)are folded (111) with respect to each other (Fig. 2(112, 111), [0046], the display panel 110 may include a plane area 112 and a curved area 111, wherein the curved area 111 is disposed to be divided into at least one curved area 111 at an outside of the plane area 112, [0038] Referring to FIG. 1, a display device 100  includes a display panel 110); a processor disposed in the first housing (100) or the second housing (100) and operatively connected to the display(100, 110); and a memory operatively connected to the processor, wherein the memory is configured to store instructions that, when executed, cause the processor to control the electronic device to ([0038] Referring to FIG. 1, a display device 100  includes a display panel 110, It is obvious that there must be storage and process or  processing circuitry in order for a display device 100 to function and does its operation): identify a folding degree between the first housing (110, 112) and the second housing (110, 111) ([0049] FIG. 2, illustrates  that the bending angle is increased in the at least one curved area 111 disposed at an outer edge of the display panel 110, [0046], the display panel 110 may include a plane area 112 and a curved area 111); generate (141, 143) a first image based on mapping data in which the folding degree and characteristics of the first image are mapped ([0084], the image analyzing unit 141 determines whether the luminance of the at least one curved area 111 is increased, [0106], the luminance control unit 143 controls an image signal VS.sub.curved corresponding to the at least one curved area 111 to increase the luminance of the at least one curved area 111);; and display the generated synthetic image ([0125] , the gray scale control unit 145 controls gray scales of each of the pixels Px1 and Px2 so as to allow the display panel 110 to implement image).

Shin does not teach “generate a synthetic image of the first image and a second image corresponding to the bent area wherein the generated first image is overlaid in at least a partial area of the second image”.

Chong et al (US 20150169006 ) teach that when the display panel DP is in the bent shape, there are the  first display part DPP1 and the second display part DPP2 such that the first display part DPP1 and the second display part DPP2, which overlap each other, form a first display surface [0055]. See Fig. 1A.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Shin’s bending display device with Chong’s overlapping display parts, the use of which helps avoid deterioration due to luminance unevenness of the display pane las taught by Chong et al.

Shin does not teach a hinge; a first housing connected to the hinge; and a second housing connected to the hinge and configured to be foldable with the first housing about the hinge;

Ali et al (US 20210066641 )  teach a housing 12 may have hinge structures such as hinge 20 to allow device 10 to bend about bend axis 22 [0036]. See Fig. 1.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Shin’s bending display device with Ali’ hinge 20, the use of which helps allow the device to be flexed in an extended manner through both inward bending and outward bending as taught by Ali et al.
4.	Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shin( US 20190005879) in view of Chong et al (US 20150169006 ) and Ali et al (US 2021006664 ) further in view of Son et al (US 20130215088).


Regarding claims 2-3 and 14-15,  Shin ( as modified Chong et al  and Ali et al) does not teach the mapping data includes a relationship between the folding degree and the transparency of the first image, and wherein the memory is configured to store instructions which, when executed, cause the processor to control the electronic device to: identify a transparency corresponding to the identified angle based on the mapping data; and generate the first image having the identified transparency, wherein the mapping data includes data reflecting that the transparency of the first image decreases as the folding degree increases.

Son et al (US 20130215088) teach as shown in FIG. 17, an example of changing transparency of images displayed on a display based on the number of times of bending of the display [0171], wherein the display 151 is bent into a state (b) in which transparency of the second image is reduced to be 80% [0172]. Son et al teach that It may be implemented in the form of programs which can be executed by various computer means, and recorded on a computer-readable medium [0061].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Shin’s bending display device (as modified Chong et al and Ali et al) with Son’s transparency of images with respect to bending of the display, the use of which helps an electronic device provide a user interfacing function for executing various functions as taught by Son et al. 
5.	Claims 4-5  and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shin( US 20190005879) in view of Chong et al (US 20150169006 ) and Ali et al (US 20210066641) further in view Jung et al (US 20140071043).
Regarding claims 4-5  and 16-17,  Shin ( as modified Chong et al  and Ali et al)  does not teach the mapping data includes a relationship between the folding degree and a size of the first image, and wherein the memory is configured to store instructions which, when executed, cause the processor to control the electronic device to: identify the size of the first image corresponding to the identified angle based on the mapping data; and generate the first image having the identified size, wherein the mapping data includes data reflecting that the size of the first image decreases as the folding degree increases.

Jung et al (US 20140071043) teach the following:

As illustrated in FIG. 18A, in a case where a user transmits content to the external device 200 in a manner that the user holds the display device 100 so that a rear surface of the display device 100 faces the external device 200, bends the display device 100 toward the user so as to make a screen become convex, and then bends the display device 100 toward the external device 200 so as to make the screen become concave, the display device 100 may reduce a size of an image that corresponds to the content that is transmitted according to a transmission rate of the content and may display it on the screen (e.g., the image is stepwise changed from an image 1810 to an image 1820)[0284].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Shin’s bending display device (as modified Chong et al and Ali et al) with Jung’s image size with respect to bending of the display, the use of which helps a user to conveniently control an apparatus by using a flexible property of the flexible display as taught by Jung et al.

Allowable Subject Matter
6.	Claim 9-12 allowed.

7.	Claims 6-8 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance.

Regarding claim 9, the prior art does not teach an  electronic device comprising: a foldable housing comprising: a hinge; a first housing connected to the hinge; and a second housing connected to the hinge and configured to be foldable with the first housing about the hinge; a display comprising a bent area in a state in which the first housing structure and the second housing structure are folded with respect to each other; a processor disposed in the first housing or the second housing and operatively connected to the display; and a memory operatively connected to the processor, wherein the memory is configured to store instructions that, when executed, cause the processor to control the electronic device to: detect a change in a folding degree between the first housing and the second housing while a synthetic image in which a first image, generated based on the mapping data in which the folding degree between the first housing structure and the second housing structure and characteristics of the first image are mapped, is displayed and a second image corresponding to the bent area are synthetized with each other such that the first image is overlaid in a partial area of the second image; change characteristics of the first image based on the changed folding degree and the mapping data; and display the synthetic image of the first image and the second image wherein the changed first image is overlaid in at least a partial area of the second image.
9.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 6, the prior art does not teach wherein the memory is configured to store instructions which, when executed, cause the processor to control the electronic device to: detect a change in the folding degree while the synthetic image is displayed; change characteristics of the first image based on the changed folding degree and the mapping data; generate a synthetic image of the first image and a second image wherein the changed first image is overlaid in at least a partial area of the second image; and display the generated synthetic image.

Regarding claim 7, the prior art does not  teach an illumination sensor, wherein the memory is configured to store instructions which, when executed, cause the processor to control the electronic device to: measure an intensity of illumination of an area in which the electronic device is disposed using the illumination sensor; generate a third image based on mapping data in which the measured intensity of illumination and characteristics of the third image are mapped; generate an synthetic image in which the first image and the third image are synthetized with the second image; and display the generated synthetic image.

Regarding claim 18, the prior art does not teach detecting a change in the folding degree while the synthetic image is displayed; changing characteristics of the first image based on the changed folding degree and the mapping data; generating a synthetic image of the first image and a second image wherein the changed first image is overlaid in at least a partial area of the second image; and displaying the generated synthetic image.

Regarding claim 19, the prior art does not teach measuring ab intensity of illumination of an area in which the electronic device is disposed using an illumination sensor; generating a third image based on mapping data in which the measured intensity of illumination and characteristics of the third image are mapped; generating a synthetic image in which the first image and the third image are synthetized with the second image; and displaying the generated synthetic image.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following arts are cited for further references.

US 20180307277 to Yanagisawa
US 20160239177 to Nakagawa

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/
           Primary Examiner, Art Unit 2623        
September 15, 2021